Exhibit 10.13

MATRIX SERVICE COMPANY

INCENTIVE STOCK OPTION AGREEMENT

«Optionee»

«Address1»

«Address2»

«City», «State» «PostalCode»

Dear «FirstName»:

This Incentive Stock Option Agreement (this “Award Agreement”), is made and
entered into effective as of the          day of                 , 201   (the
“Grant Date”), by and between Matrix Service Company, a Delaware corporation
(the “Company”), and                         , an individual. You are a key
employee of the Company or a “Subsidiary” (for this purpose, a “subsidiary
corporation” as such term is defined in Section 424(f) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Compensation Committee of the
Board of Directors (the “Committee”), has granted you an option under the Plan
which qualifies as an “incentive stock option” within the meaning of Section 422
of the Code.

1. Award. The awards set forth in this Award Agreement are subject to your
acceptance of and agreement to all of the applicable terms, conditions, and
restrictions described in the 2004 Stock Incentive Plan of the Company, as
amended and restated effective October 23, 2006, and as further amended by
Amendments 1, 2 and 3 thereto (the “Plan”), a copy of which is on file with, and
may be obtained from, the Secretary of the Company, and to your acceptance of
and agreement to the further terms, conditions, and restrictions described in
this Award Agreement. To the extent that any provision of this Award Agreement
conflicts with the expressly applicable terms of the Plan, it is hereby
acknowledged and agreed that those terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan.

2. Grant of Option. The Company hereby grants to you the right and option (the
“Option”) to purchase all or any part of an aggregate of [Number of Shares]
shares of Stock, on the terms and conditions set forth herein and in the Plan.

The Option, if not previously exercised, shall expire and not be exercisable
after the expiration of ten (10) years from the date of grant hereof, unless
earlier terminated as provided below.

3. Purchase Price. The purchase price of Stock purchased upon exercise of the
Option shall be [Purchase Price] per share, which has been determined to be not
less than the Fair Market Value (as defined in the Plan) on the Grant Date.

4. Exercise of Option. Subject to the earlier expiration of the Option as herein
provided and subject to the terms and conditions contained herein, the Option
may be exercised, in whole or in part, by written notice (which complies in all
respects with the provisions of this Award Agreement) to the Company at its
principal executive office addressed to the attention of the [Secretary] of the
Company, at any time and from time to time on and after the Grant Date, such
exercise to be effective at the time of receipt of such written notice at the
Company’s principal executive office during normal business hours; provided,
however, (i) any exercise of the Option must be for a minimum of 100 shares of
Stock unless the number purchased is the total number purchasable under the
Option at that time, (ii) the Option shall only be exercisable in accordance
with, and to the extent set forth, in the attached vesting schedule and
(iii) the Option may be exercised only so long as you remain, on or after the
Grant Date, continuously in the employ of the Company or any of its
Subsidiaries, except as otherwise provided in this Award Agreement. The Option
shall not be exercisable with respect to fractions of a share. No exercise or
failure to exercise as to a portion of the shares shall preclude a later
exercise or exercises as to additional portions.



--------------------------------------------------------------------------------

Neither you nor any of your heirs, legal representatives or beneficiaries shall
be deemed to have any rights as a stockholder of the Company with respect to any
shares covered by the Option until the date of the issuance by the Company of a
certificate or evidence of book entry registration for such shares. You (or the
person permitted to exercise the Option in the event of your death) shall be and
have all of the rights and privileges of a stockholder of the Company with
respect to shares acquired upon exercise of the Option, effective upon the date
of the issuance by the Company of a certificate or evidence of book entry
registration for such shares.

5. Payment of Exercise Price. The purchase price of shares as to which the
Option is exercised shall be paid in full at the time of exercise (a) in cash
(or certified or bank cashier’s check payable to the order of the Company);
(b) by delivery of shares of common stock of the Company then owned by you (such
shares being valued at their Fair Market Value at the time of such exercise);
(c) by a combination of such methods; or (d) by other means that the Committee
deems appropriate; plus, in each case, any applicable withholding tax thereon,
whereupon certificates or evidence of book entry shares will be delivered to
you.

6. Non-Transferability. The Option (including the rights hereunder) may not be
sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or the laws of descent and distribution. If you
or anyone claiming under or through you attempts to violate this Section 6, such
attempted violation shall be null and void and without effect, and all of the
Company’s obligations hereunder shall terminate.

7. Termination of Employment. In the event your employment with the Company or
any of its Subsidiaries terminates for any reason other than death or Disability
(as defined in the Plan), the Option may be exercised by you to the full extent
that you were entitled to exercise the Option on the day immediately prior to
such termination at any time within the three-month period commencing on the day
of such termination (but not beyond 10 years from the Grant Date). The Option,
to the extent not exercised during such period, shall terminate. In the event
that your employment with the Company or any of its Subsidiaries shall terminate
due to your death or Disability (each of such two events being an “Acceleration
Termination”), all of the remaining shares then subject to the Option held by
you shall immediately vest in full and the Option as so accelerated may be
exercised by you (or your estate, beneficiary, guardian or legal representative)
at any time prior to the earlier of (i) the one-year anniversary of the day of
such Acceleration Termination or (ii) 10 years from the Grant Date. The Option,
to the extent not exercised during such period, shall terminate upon the
expiration of such period.

The Committee shall determine whether, for purposes of the Plan, any termination
of employment is due to Disability. The Committee shall determine whether an
authorized leave of absence on military or government service or for other
reasons shall constitute a termination of employment.

The Committee may, in its discretion, (i) accelerate the exercisability of all
or part of an Option that is not otherwise exercisable or (ii) provide that an
Option shall remain outstanding and be exercisable following termination of
employment on such other terms and conditions as the Committee shall approve,
but not beyond 10 years from the Grant Date.

8. Incentive Stock Option. The Option is intended to qualify as an “incentive
stock option,” as such term is defined at Section 422 of the Code, and shall be
construed in accordance with such intent, and any provision of this Award
Agreement which may be inconsistent with such intent is deemed to be modified to
the extent necessary to be consistent with such intent; provided, however, you
acknowledge and understand that the status of the Option as an “incentive stock
option” depends on various factors relating to the Plan, the Option and the
grant thereof (including the exercise price of the Option), and that the Option
may be determined not to qualify as an “incentive stock option.” In addition,
certain decisions, amendments, interpretations and actions of the Committee,
including without limitation any extension of the period in which the Option may
be exercised under Section 7 hereof, may cause the Option to cease to qualify as
an incentive stock option pursuant to the Code and, by accepting the Option, you
agree in advance to such disqualifying action.

 

2



--------------------------------------------------------------------------------

9. Change in Control. Notwithstanding the vesting provisions contained in the
attached schedule, in the event of a Change in Control (as defined in the Plan),
the Option shall become immediately and fully exercisable in the manner provided
in Section 4 hereof.

10. Withholding of Tax. To the extent that the exercise of the Option is a
taxable event with respect to which the Company has a duty to withhold taxes
under applicable federal, state, local or other laws, the Company is authorized
to withhold from any cash remuneration then or thereafter payable to you any tax
required to be withheld by reason of such exercise or otherwise refuse to issue
or transfer any shares otherwise required to be issued pursuant to the terms
hereof.

11. Investment Representation. You represent to the Company and agree that if
you exercise the Option, in whole or in part, at a time when there is not in
effect under the U.S. Securities Act of 1933, as amended, a registration
statement relating to the shares issuable upon exercise hereof and available for
delivery a prospectus meeting the requirements of Section 10 of said Act, you
will acquire such shares upon such exercise for the purpose of investment and
not with a view to their resale or distribution and that, upon each such
exercise of the Option, you will furnish to the Company a written statement to
such effect, satisfactory to the Company in form and substance. Such written
agreement shall also state that such shares shall not be transferred except
pursuant to an effective registration statement under said Act or in accordance
with an exemption from registration thereunder. If certificates are provided for
shares issued hereunder, they shall bear the following legend if a registration
statement relating to the shares issuable upon exercise hereof is not in effect
at the time of exercise of the Option:

The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws. These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.

12. Employment Relationship. For purposes of this Award Agreement, you shall be
considered to be in the employment of the Company as long as you remain an
employee of either the Company, a parent or subsidiary corporation (as defined
in section 424 of the Code) of the Company, or a corporation or a parent or
subsidiary of such corporation. Any question as to whether and when there has
been a termination of such employment, for purposes of this Award Agreement, and
the cause of such termination, for purposes of this Award Agreement, shall be
determined by the Committee, and its determination shall be final. Nothing
herein shall give you any right to continued employment or affect in any manner
the right of the Company or any subsidiary or parent corporation to terminate
your employment at any time with or without cause.

13. Binding Effect. This Award Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
you. This Award Agreement and all actions taken shall be governed by and
construed in accordance with the laws of the State of Delaware. The Committee
shall have authority to construe the terms of this Award Agreement, and the
Committee’s determinations shall be final and binding on you and the Company.
This Award Agreement shall be subject to the terms and conditions of the Plan as
presently constituted and as may be amended hereafter from time to time,
including the discretion therein provided to the Committee. Except as may be
otherwise provided by the Plan, amendments to the Plan shall constitute
amendments to this Award Agreement and shall be incorporated herein without the
execution of any amendment or supplement hereto by the parties. The parties
further agree to any amendment of this Award Agreement, without the execution of
any amendment or supplement, upon notice from the Company to Employee that the
terms and conditions of this Award Agreement shall be amended to conform to any
formal guidelines published by the Secretary of the Treasury of the United
States or his or her delegate prescribing the requirements for “incentive stock
options.”

14. Forfeiture and Clawback.

(a) You agree that in the event you violate the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between you and the Company or any Subsidiary, or any

 

3



--------------------------------------------------------------------------------

plan of the Company or any Subsidiary in which you participate, you will forfeit
in its entirety any remaining portion of the Option which has not previously
been exercised under Section 3, irrespective of whether the remaining portion of
the Option is currently exercisable in whole or in part at the time when it is
forfeited, and all of your rights thereto shall terminate without any payment of
consideration by the Company.

(b) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, you acknowledge that any incentive-based compensation paid to you
hereunder may be subject to recovery by the Company under any clawback policy
which the Company may adopt from time to time, including without limitation the
Company’s existing policy and any policy which the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s common stock may be listed. You agree to promptly return any
such incentive-based compensation which the Company determines it is required to
recover from you under any such clawback policy.

If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.

 

  MATRIX SERVICE COMPANY  

 

By:

  

 

 

     Name:         Title:   

 

 

The foregoing Award Agreement is accepted by me as of                         ,
and I hereby agree to the terms, conditions, and restrictions set forth above
and in the Plan.

 

 

 

  «Optionee»

 

4



--------------------------------------------------------------------------------

Stock Option Vesting Schedule

 

5